In re State Farm Mutl. Auto Ins. Co.; applying for Rehearing of this Court’s Order dated January 28, 1994; Parish of St. Bernard, 34th Judicial District Court, Div. A, No. 65,235; to the Court of Appeal, Fourth Circuit, No. 93CW-2470.
Rehearing granted. The opinion on original hearing is clarified to read as follows:
Judgment of the court ordering production of the entire claims file is vacated and set aside. Case remanded to the trial court to conduct an in camera inspection of the entire claims file. The court may order production of work product if satisfied that denial of production or inspection will unfairly prejudice plaintiff in preparing her claim or will cause her undue hardship or injustice. La. Code Civ.P. art. 1424. However, the trial court should not order the production of any communications protected by the attorney-client privilege. La.Code Evid. art. 506. Otherwise, denied.
WATSON, J., not on panel.